Title: To Benjamin Franklin from Thomas Wharton, 25 March 1765
From: Wharton, Thomas
To: Franklin, Benjamin


My Esteemd friend Benjamin Franklin
Philada: March 25: 1765
I wrote thee, on the 14th Instant by a Vessell bound for Hull, in which Vessell went Passengers, Capt. Hay and some other Officers, and in that Letter I inclosd thee Four depositions, relative to the Goods (designd for the treaty at Pittsburgh) being burnt and destroy’d by a Number of the Inhabitants of Cumberland County; which Depositions &c. I hope will come safe to hand; but As I apprehend the Matter’s containd in them are of a very Interesting Nature, And will Undoubtedly bring forward the Important Work thou art Engaged in, Judged it most prudent to send thee duplicates thereof, Which now Enclose thee being those of Robert Allison, Elias Davison, James Sampson, James Wilkins and Robert Mc-Farlin.
On the 22d Instant William Bradford publishd in his Paper, a Letter said to be wrote in Cumberland County, Wherein they endeavour to palliate this Attrocious Act, And to throw it on some of the Inhabitants of Maryland; but thou may depend, that the Fact is not so; but that the principal Persons Concern’d therein, reside in that County; I am further informd, And that from those who have seen the Original Letter, that it is Matterially different from, what they have publishd in said News paper; I thought it prudent to say thus Much, as no doubt they’ll send this paper to England;

I shall now give thee another Instance of the disaffection of that County to Paciffic Measures with the Indians, which is related by Richard Tea to be thus; That [blank] Montgomery, One of the representatives for the County, declared in his hearing and before a Number of Persons in One of the Streets of Carlisle, “that was it not, for his Seat in Assembly, He would Join in the destroying those Goods going to Pittsburgh.”
On the 23d the Governor with Rd. Penn, Ba. Chew, L. Lardner &c. sett off for Carlisle, (And as its said) to Inquire into this Matter.
I shall be capable in future of Informing thee, What Steps were taken to bring those Imprudent Men to Justice; in the Night of the 23d and all day Yesterday it Snow’d so hard as to stop (I Judge) their Journey;
Brother Samuel is gone to Sir William Johnson to inform Him of this Affair; And since I wrote the last, We have receiv’d Account from Pittsburgh, that a very great Number of Indians were come in to the treaty, that they Impatiently waited the Arrival of those Goods, not knowing they were distroy’d. And I sincerely wish it may not prove of very disagreable Consequence, as we all know there’s no holding a treaty with Indians, without giving them such Articles as they stand in Need of: Especially as George Croghan is at this treaty, to obtain a passage through their’s And into the Illinois Country, a work which has Already cost the Crown a great Sum tho’ not obtain’d; And from what Information We now have, this treaty promised the most favourable Circumstances for the Completion thereof;
It gives me some concern that I cannot now furnish thee with a Copy of Robert Callender Esqr’s. Letter, it being sent Up to Governor Franklin for his perusal.
I would just inform thee that its mentiond in the printed Extract of the Cumberland Letter, that the Head of one of the Casks fell out, whereby they discovered that Scalping Knives, or as some calld them, pruning Knives were sent Up.
I made full enquiry into this Matter, And am satisfied, that no Other then the Common Cutteau Knives were sent; which Knives are well known in England, And are Used by most Farmers in this province, And are such as the Indians make Use of, to Carve their Victuals &c. but no Stone will be left Unturn’d, wherefrom the party can Expect, the least Advantage will Accrue to their Cause; so in the present Instance they endeavor to throw dirt at others, hoping thereby to draw the Attention of the public from themselves.
Thy Family are all well. I remain thy Sincere and Affectionate Friend
Tho Wharton
The January packet not yet Arrived.
 
Endorsed: T Wharton, March 25–65
